Citation Nr: 0508279	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03 32-185	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the original calculated amount of 
$3,030.44.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1990 to 
July 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
Committee denied the veteran's request for waiver of recovery 
of an overpayment of disability compensation, and he filed a 
timely appeal.

Because further development is needed before the Board can 
make a decision, this case is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

REMAND

In January 1994, the veteran established service connection 
for a bilateral knee disability and received a combined 
rating of 30 percent (more specifically, 20 percent for the 
impairment in his left knee and 10 percent for that in his 
right knee, with an additional 2.8 percent for the bilateral 
factor).  See 38 C.F.R. §§ 4.25 and  4.26 (2004), explaining 
how this computes.

In August 2002, the RO was informed the veteran had been 
incarcerated for a felony since September 2001.  So in 
October 2002, the RO sent him a letter notifying him that it 
intended to reduce his benefits retroactively effective from 
the 61st day after his incarceration, which in this case was 
in November 2001.  See 38 U.S.C.A. 5313 (West 2002) (A 
veteran receiving compensation for a service-connected 
disability rated 20 percent or more who is incarcerated for a 
felony in excess of 60 days, will receive compensation at a 
rate of 10 percent effective on the 61st day of such 
incarceration and ending on the day such incarceration ends).  
See also the implementing regulation, 38 C.F.R. § 3.665 
(2004), and a recent precedent opinion of VA's General 
Counsel, VAOPGCPREC 3-2005 (Feb. 23, 2005).

In February 2003, the RO informed the veteran that this 
reduction resulted in an overpayment of $3,030.44, and that 
his future benefit payments would be withheld and applied to 
the debt until paid in full.  He requested a waiver of 
recovery of the overpayment - which, as mentioned, was 
denied by the Committee and appealed.

According to the Committee's September 2003 decision, the 
veteran was overpaid from November 2, 2001 through January 
31, 2003 due to his incarceration.  In his October 2003 
substantive appeal (see VA Form 9), however, he indicates he 
was only incarcerated from May 2001 through February 2002, 
and then placed in a program called "teen challenge/youth 
challenge" from February 2002 through December 2002.  He 
states he was then incarcerated again in February 2003.  
So a remand is required to confirm the exact dates of his 
incarceration.

Also, the Committee did not request the veteran to submit a 
Financial Status Report (FSR) (VA Form 20-5655) because it 
assumed he was still incarcerated at the time of the 
September 2003 decision.  But almost 11/2 years have passed 
since then, so on remand his current financial status should 
be confirmed.  If he is no longer incarcerated, he should be 
asked to submit a current FSR for consideration.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Obtain the exact dates of the veteran's incarceration 
and confirm whether he is currently incarcerated.  If 
necessary, recalculate any overpayment made.  Notify him 
and his representative of any recalculation.

2.	If the veteran is not currently incarcerated, request 
that he submit a current Financial Status Report (VA 
Form 20-5655).

3.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's request for a waiver 
based on any additional evidence obtained.  If it 
remains denied, prepare a supplemental statement of the 
case (SSOC) and send it to him and his representative.  
Give them time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




